Title: To Benjamin Franklin from Lavoisier, 10 November 1780
From: Lavoisier, Antoine-Laurent
To: Franklin, Benjamin


Monsieur
10. 9bre. 1780./.
Je vous prie de m’excuser, si je n’ai pas eu l’honneur de vous renvoyer plustost Les lettres et autres pieces relatives à votre expedition de salpetre de st. malo à Lorient. Ayant été obligé de les communiquer, et de les joindre au mémoire dont Le rapport a été fait à la compagnie, elles étoient restées dans les bureaux de l’hotel des fermes, et on ne me les a fait repasser qu’aujourdhuy.
Je suis avec un proffond respect Monsieur Votre tres humble Et très obeissant serviteur
Lavoisier
 
Notation: Lavoisier Novr 9. 1780
